                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        MLC INTELLECTUAL PROPERTY, LLC,                 Case No. 14-cv-03657-SI
                                   8                    Plaintiff,
                                                                                            ORDER ON MOTIONS IN LIMINE
                                   9              v.                                        AND OTHER PRETRIAL MOTIONS
                                  10        MICRON TECHNOLOGY, INC.,                        Re: Dkt. Nos. 613, 614, 615, 617, 624, 625,
                                  11                    Defendant.                          626, 627, 628, 631, 637, and 657
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           On July 16, 2019, the Court held a final pretrial conference in the above-captioned matter.

                                  15   The following motions were resolved:

                                  16

                                  17   I.      Motions in Limine

                                  18           The parties both filed five motions in limine (MIL). Dkt. Nos. 613, 614, 615, 617, 624, 625,

                                  19   626, 627, 628, and 631. After consideration of the arguments made in the briefs, the Court rules as

                                  20   follows:

                                  21           MLC’s MIL No. 1 (Dkt. No. 613) to preclude references to prior litigation firm or counsel.

                                  22   GRANTED. The Court finds that reference to prior litigation firms or counsel, and specifically to

                                  23   Mr. Freitas, is not relevant to the issue of liability or damages and is unduly prejudicial to MLC.

                                  24           MLC’s MIL No. 2 (Dkt. No. 617) to preclude arguments regarding claim construction.

                                  25   GRANTED. The parties are precluded from arguing claim construction to the jury. Further,

                                  26   testimony that contradicts the Court’s Claim Construction Order or that comments on the reasoning

                                  27   behind the Court’s construction will not be allowed. However, the parties are permitted to give

                                  28   context to claim language to assist the jury in its understanding of the claim language.
                                   1          MLC’s MIL No. 3 (Dkt. No. 615) to exclude derogatory characterizations of plaintiff or its

                                   2   representatives. GRANTED. MLC seeks to exclude Micron from introducing evidence or seeking

                                   3   testimony related to: (1) Mr. Hinckley’s status with the California State Bar and (2) any reference

                                   4   to MLC as a “patent troll” or similar derogatory term. Micron will not be allowed to seek testimony

                                   5   as to Mr. Hinckley’s status with the California State Bar, nor will it be allowed to refer to MLC as

                                   6   a “patent troll” or similar pejorative term. The Court finds both categories of testimony to have little

                                   7   probative value and to be unduly prejudicial to MLC. However, Micron will be permitted to use

                                   8   more neutral terms such as “non-practicing entity” when referring to MLC.

                                   9          MLC’s MIL No. 4 (Dkt. No. 631) to exclude evidence and argument that the accused

                                  10   products practice, embody or use Micron and/or third-party patents, or are otherwise licensed.

                                  11   DENIED. The Court finds that evidence of Micron’s practice of their own patents and third-party

                                  12   patents to be helpful to the trier of fact because they will be tasked with assessing the value of what
Northern District of California
 United States District Court




                                  13   is covered by the asserted claim relative to what is not in the Accused Products. The Court is not

                                  14   convinced that permitting such testimony would result in jury confusion. The burden is on MLC to

                                  15   show that the Accused Products have features that infringe the ’571 patent despite its also having

                                  16   features that do not infringe and that may be covered by other patents.

                                  17          MLC’s MIL No. 5 (Dkt. No. 614) to exclude a practicing the prior art defense. DENIED.

                                  18   Micron concedes that “practicing the prior art” is not a permissible defense to infringement and

                                  19   Micron does not intend to raise it at trial. Dkt. No. 651 at 1. In particular, Micron agrees not to

                                  20   argue “that (1) it does not infringe because the accused product practices the prior art or that (2) the

                                  21   patent is invalid because the prior art is identical to the accused product.” Id. Micron will be

                                  22   permitted to discuss the prior art (e.g., the VLSI and Connolly references) to show, for example,

                                  23   that the Accused Products do not satisfy a specific element of the asserted claim.

                                  24          Micron’s MIL No. 1 (Dkt. No. 624) to preclude mention of PTO challenges. GRANTED.

                                  25   Neither party will be allowed to mention any post-issuance proceedings at the USPTO, past or

                                  26   pending, for risk of jury confusion. See Dkt. No. 600 (excluding Mr. McAlexander from testifying

                                  27   about the pending ex parte reexamination of the ’571). However, MLC is permitted to offer

                                  28   testimony of prior art considered by the USPTO after issuance of the ’571 patent and of
                                                                                          2
                                   1   communications to and from the USPTO incident to such consideration, but there will be no mention

                                   2   of particular proceedings to the jury.

                                   3          Micron’s MIL No. 2 (Dkt. No. 625) to preclude Mr. Epstein’s factual testimony. DENIED

                                   4   IN PART. Mr. Epstein may not testify to communications or activities during the period of the

                                   5   NDA. The Court notes is doubtful that Mr. Epstein’s pre- and post-NDA communications would

                                   6   be admissible at trial. Therefore, if MLC wishes to introduce any testimony relating to Mr. Epstein’s

                                   7   communication with Micron, it must seek Court approval with an offer of proof before doing so.

                                   8          Micron’s MIL No. 3 (Dkt. No. 626) to preclude certain irrelevant and prejudicial evidence.

                                   9   GRANTED in part and DENIED in part. With respect to evidence of discovery disputes and

                                  10   insinuation or allegations of spoliation, the motion is GRANTED. With respect to evidence of the

                                  11   size of Micron’s business, the motion is DENIED. The size of Micron’s business may be relevant

                                  12   to, inter alia, a reasonable royalty analysis. However, the Court will require MLC to make an offer
Northern District of California
 United States District Court




                                  13   of proof regarding this aspect of testimony. With respect to referencing multi-level memory

                                  14   products as “MLC” products, the motion is GRANTED.

                                  15          Micron’s MIL No. 4 (Dkt. No. 627) to preclude certain aspects of Dr. Lee’s testimony.

                                  16   DENIED. The Court finds the statements Dr. Lee made in his declaration in support MLC’s

                                  17   Opposition to Micron’s Motion for Summary Judgment (Dkt. No. 565-9) to be sufficiently

                                  18   supported by his expert report and deposition testimony.

                                  19          Micron’s MIL No. 5 (Dkt. No. 628) to preclude certain irrelevant, prejudicial, and improper

                                  20   testimony. GRANTED. The Court excludes from trial (1) Mr. Fisher’s deposition testimony in an

                                  21   unrelated case, (2) Mr. Muir’s declaration concerning communications to Micron, and (3) testimony

                                  22   of Mr. Epstein and Mr. Hinckley regarding pre-suit notice as inadmissible hearsay. Further, the

                                  23   Court finds the “Kaplan email” to lack probative value and to be prejudicial to Micron, and it is

                                  24   excluded on that basis.

                                  25

                                  26   II.    Motions to Strike Witnesses from Trial Witness List
                                  27          MLC’s Motion to Strike (Dkt. No. 657) Dr. Harari as a trial witness on undisclosed

                                  28   subject matters and issues. DENIED. The Court finds that Dr. Harari and the scope of his trial
                                                                                        3
                                   1   testimony were properly disclosed to MLC.

                                   2          Micron’s Motion to Strike (Dkt. No. 637) Mr. Simon Fisher’s name from MLC’s trial

                                   3   witness list. GRANTED. The Court finds that MLC did not properly disclose Mr. Simon Fisher

                                   4   as a witness and has not shown that its failure to do so was “substantially justified or is harmless.”

                                   5   Fed. R. Civ. P. 37(c)(1).

                                   6

                                   7          III.    Scope of Trial: The only infringement claim remaining to be tried is infringement

                                   8   of Claim 30.

                                   9

                                  10

                                  11          IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: July 18, 2019                          ______________________________________
                                                                                       SUSAN ILLSTON
                                  14                                                   United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
